DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
Lead lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.
See 37 CFR 1.84 and MPEP 608.02 for complete guidance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 14, 16-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern et al. (US 6,252,479) hereafter “Kern”.
Regarding claim 1, Kern discloses an electric device (Fig. 1), comprising: an electric component (31); and a housing (the combination of 1 and 2) having a lower housing part (2) and an upper housing part (1), the electric component is supported on the lower housing part, the lower housing part and the upper housing part surround a housing volume in which the electric component is sealingly encased (¶ [Abstract]), a weld is formed between the upper housing part and the lower housing part (C. 3, L 1-5), one of the lower housing part and the upper housing part has a protrusion (25) welded to the other one of the lower housing part and the upper housing part (C. 5, L 5-9), a gap (the gap between 1 and 2 as shown in Fig. 9) is disposed between the lower housing part and the upper housing part, the gap extending radially from the protrusion to an outside of the housing, a solidified molten material from the weld is at least partially received in the gap (C. 5, L 5-9).
Regarding claim 2, Kern further discloses the protrusion extends continuously along an entire front face of the lower housing part or the upper housing part and has a closed periphery (Fig. 9).
Regarding claim 3, Kern further discloses the protrusion is received in a notch (the notch between 1 and 2) of the other one of the lower housing part and the upper housing part (Fig. 9).
Regarding claim 4, Kern further discloses the weld is at least partially arranged between the protrusion and the notch (C. 5, L 5-16).
Regarding claim 5, Kern further discloses the weld is an ultrasonic weld formed between the lower housing part and the upper housing part (C. 5, L 5-16).
Regarding claim 6, Kern further discloses the gap extends in a radial direction (the gap shown between 1 and 2) beyond the weld (Fig. 9).
Regarding claim 7, Kern further discloses an inner gap (the inner gap that is connected to the middle opening) is formed between the lower housing part and the upper housing part opposite the gap relative to the protrusion (Fig. 9).
Regarding claim 8, Kern further discloses the inner gap extends radially from the protrusion to the housing volume (Fig. 9).
Regarding claim 9, Kern further discloses the inner gap opens radially into a slot-like pocket (the inner gap where 24 is formed) between an outer sidewall of one of the lower housing part and the upper housing part and an inner wall of the other one of the lower housing part and the upper housing part (Fig. 9).
Regarding claim 10, Kern further discloses the inner wall is arranged in the housing volume and extends essentially parallel to the outer sidewall (Fig. 9).
Regarding claim 11, Kern further discloses the protrusion is received in a notch of the other one of the lower housing part and the upper housing part, the notch opens into the gap and/or the inner gap (Fig. 9).
Regarding claim 14, Kern further discloses an outer surface of the upper housing part is aligned with an outer surface of the lower housing part (Fig. 9).
Regarding claim 16, Kern further discloses only the protrusion directly abuts the other one of the lower housing part and the upper housing part (Fig. 9).
Regarding claim 17, Kern discloses a method for manufacturing a sealed housing (the combination of 1 and 2), comprising: providing a housing having a lower housing part (2) and an upper housing part (1), one of the lower housing part and the upper housing part has a protrusion (25), a gap (the gap between 1 and 2 as shown in Fig. 9) is disposed between the lower housing part and the upper housing part extending radially from the protrusion to an outside of the housing; and welding the protrusion to the other one of the lower housing part and the upper housing part (C. 5, L 5-9).
Regarding claim 18, Kern further discloses providing an electric component (31) supported on the lower housing part (Fig. 1).
Regarding claim 20, Kern discloses a housing (the combination of 1 and 2), comprising: a lower housing part (2); and an upper housing part (1) having a protrusion (25) welded at a weld to the lower housing part (C. 5, L 5-9), a gap (the gap between 1 and 2 as shown in Fig. 9) disposed between the lower housing part and the upper housing part extends radially from the protrusion to an outside of the lower housing part and the upper housing part, the weld has a solidified molten material at least partially received in the gap (C. 5, L 5-9).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kern.
Regarding claim 19, Kern discloses most of the claim limitations except for a predetermined volume of a tip of the protrusion is melted during the welding step, the predetermined volume is lower than a volume between a front face of the lower housing part and a front face of the upper housing part.
Since the particular parameter of the predetermined volume of a tip of the protrusion affects the overall thickness of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of predetermined volume of a tip of the protrusion in order to achieve the desired thickness for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kern in view of Chen et al. (US 2008/0278892) hereafter “Chen”.
Regarding claim 12, Kern discloses most of the claim limitations except for the gap is arranged between a quarter and three quarters of a height of the housing.
Chen teaches a case assembly for an electronic device (Fig. 8B) in which the gap (the gap between 3 and 4) is arranged at a different height compared to Kern’s device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kern’s device according to known methods to incorporate the teachings of Chen to choose a different height for lower or upper housing elements in order to allow the device to be fitted into various circuitries. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ.
Regarding claim 13, Kern discloses most of the claim limitations except for the gap is arranged at a mid-height of the housing.
Chen teaches a case assembly for an electronic device (Fig. 8B) in which the gap (the gap between 3 and 4) is arranged at a different height compared to Kern’s device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kern’s device according to known methods to incorporate the teachings of Chen to choose a different height for lower or upper housing elements in order to allow the device to be fitted into various circuitries. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ.
Regarding claim 15, Kern discloses most of the claim limitations except for a height of the gap between the lower housing part and the upper housing part is smaller than a length of the gap in a radial direction.
Chen teaches a case assembly for an electronic device (Fig. 8B) in which the gap (the gap between 3 and 4) has a different height and length compared to Kern’s device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kern’s device according to known methods to incorporate the teachings of Chen to choose a different height and length for the gap in order to allow the device to be fitted into various circuitries. Since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IMAN MALAKOOTI/Examiner, Art Unit 2833   

/EDWIN A. LEON/Primary Examiner, Art Unit 2833